NORTHCUTT, Justice.
This-is an action brought by appellant, hereinafter referred to as plaintiff, against appellee, hereinafter referred to as defendant, upon an oral contract for services rendered by plaintiff in obtaining and buying of certain oil and/or gas leases for defendant. The case was tried to á jury and after all of the evidence was in the judge, upon motion of defendant, instructed the jury to return a. verdict for the defendant, thereby holding appellant could not recover herein because .of the terms of Article-3995a of the Texas Revised Civil Statutes, Vernon’s • Ann,Civ.St., providing no action shall be brought in any court of this state for the recovery of any commission unless the-promise or-agreement upon which such action shall be brought, or. some memorandum thereof, shall be in writing and signed by the party to.be charged therewith or by some -person by him thereunto lawfully authorized. From this judgment appellant has perfected his appeal.
It was the contention of the plaintiff that he was entitled to a commission of 25 cents per acre for part of the leases he had purchased for defendant, 50 cents for some, and one dollar for some. Plaintiff also sought to recover $1258 which he alleges plaintiff obligated himself to pay to one C. B. Anderson for abstract work, C. B. Anderson is not a party to this suit, and plaintiff- does -:not have any proper pleadings herein showing that the plaintiff ever paid the ■ abstract bills or that such obligation was in fact the debt of defendant. Under the record in this case, we are of the opinion that Article 3995a of Vernon’s Civil Statutes of the State of Texas applies herein and that the trial court did not err in directing a verdict for defendant. Cowan v. F. H. E. Oil Co., Tex.Civ.App., 169 S.W.2d 994.
Case affirmed.